Exhibit 10.32

FIRST AMENDMENT TO THE

HYATT HOTELS CORPORATION

EXECUTIVE CHANGE IN CONTROL PLAN

THIS AMENDMENT to the Hyatt Hotels Corporation Executive Change in Control Plan
(the “Plan”) is effective as of January 1, 2009 consistent with Internal Revenue
Service (IRS) Notice 2010-6, as modified by IRS Notice 2010-80 (the “IRS
Notices”).

WHEREAS, the Plan provides certain severance benefits to executives of the Hyatt
Hotels Corporation (the “Company”) and its affiliates in the event of a “Change
in Control” (as defined in the Plan); and

WHEREAS, the Company desires to clarify the timing of releases under the Plan to
be consistent with the terms of Section 409A of the Internal Revenue Code of
1986, as amended and the IRS Notices.

NOW, THEREFORE, the Company hereby amends the Plan in the following particulars:

 

  1. Effective as of January 1, 2009, Section IV of the Plan is amended by
adding the following as the second sentence to the Time of Payment provision
thereto:

“In the event that any portion of your Severance Benefits or the Additional
Benefits are treated as non-qualified deferred compensation subject to
Section 409A of the Internal Revenue Code and the timing of the delivery of the
Release could cause such Severance Benefits or Additional Benefits to begin in
one or another taxable year, then notwithstanding the foregoing, your Severance
Benefits and/or Additional Benefits shall commence on the later of the next
regularly scheduled payroll of the Company after the Release has become
irrevocable and enforceable, or the first regularly scheduled payroll of the
Company in the taxable year following your termination.”

 

  2. In all other respects, the Plan shall remain in full force and effect.

* * * * *

I hereby certify that the foregoing First Amendment was duly adopted by the
Compensation Committee of the Board of Directors of Hyatt Hotels Corporation on
December 16, 2010.

Executed on this 17 day of December, 2010.

 

/s/ Robert W. K. Webb Chief Human Resources Officer